Name: Council Regulation (EEC) No 859/84 of 31 March 1984 amending Regulation (EEC) No 2915/79 with regard to reduced levies for certain cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices
 Date Published: nan

 1.4 . 84 Official Journal of the European Communities No L90/ 19 COUNCIL REGULATION (EEC) No 859/84 of 31 March 1984 amending Regulation (EEC) No 2915/79 with regard to reduced levies for certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/ 84 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC) No 2915 /79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regu ­ lation (EEC) No 950/68 on the Common Customs Tariff (4), as last amended by Regulation (EEC) No 1206/83 ( 5), fixes in Article 11 ( 1 ) the amounts to be deducted from the threshold price in calculating the levies on imported Tilsit and Kashkaval cheese and cheeses made from sheep and buffalo milk, provided that their prices on import are not less than the said amounts ; Whereas , in order to take account of the pattern of trade with third countries , it is advisable to maintain at the present level the import levies on the said cheeses ; whereas the amounts referred to in Article 11 ( 1 ) of Regulation (EEC) No 2915/79 should therefore be adjusted to take account of the threshold prices for the 1984/ 85 milk year, HAS ADOPTED THIS REGULATION : Article 1 Article 11 ( 1 ) of Regulation (EEC) No 2915/79 is hereby replaced by the following : ' 1 . Without prejudice to paragraphs 2 , 3 and 4 , the levy on 100 kilograms of the products belonging to group 1 1 shall be equal to the threshold price , less :  243,52 ECU per 100 kilograms in respect of the product described under (i) in Annex II ,  243,52 ECU per 100 kilograms plus a component equal to 24,18 ECU in respect of the product described under (k) in Annex II .  255,61 ECU per 100 kilograms in respect of the products described under (1) and (m) in Annex II , provided the import price is not less than the amount deducted from the threshold price . The import price for the product described under (m) in Annex II must not, however, be less than 237,48 ECU per 100 kilograms . Moreover, it must be established that the products correspond to the description in Annex II .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 10 of this Official Journal . (J) OJ No C 62 , 5 . 3 . 1984 , p. 63 . (4) OJ No L 329, 24 . 12 . 1979 , p. 1 . ( 5) OJ No L 132 , 21 . 5 . 1983 , p. 3 .